DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (US 2019/0053211 Al — Provisional application No. 62/543,917, filed on Aug. 10, 2017).
Regarding claims 13 and 17, Ying et al. teach a radio communication method for a terminal comprising: a receiver that receives Radio Resource Control (RRC) configuration including multiple configuration information used for Physical Uplink Shared Channel (PUSCH) transmission without reception of an uplink grant for scheduling (see pars. 0190-0192: the UE may perform the PUSCH initial transmission ( without the activation) based on the RRC configuration being received; the UE is configured with the grant-free UL transmission (which may be referred as the UL transmission without the grant)); and a processor that controls the PUSCH transmission based on at least one of the multiple configuration information (see par. 0191: For example, in a case that the PUSCH transmission with the activation (e.g., the PUSCH
transmission after the activation) is configured, the UE may perform the PUSCH initial transmission based on the activation being received. Also, in a case that the PUSCH transmission without the activation is configured, the UE may perform the PUSCH initial transmission based on the RRC configuration being received), wherein each of the multiple configuration information is a parameter set that includes waveform information, including one or more types of waveform (see par. 0220 and pars. 0225-0226: the OFDM access scheme with cyclic prefix (CP) may be employed, which may be also referred to as CP-OFDM and in the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform- Spreading OFDM (DFT-S-OF DM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted), and Modulation and Coding Scheme (MCS) information (see par. 0073; pars. 0088-0089; par. 0126; and par. 0143: The resource configuration includes Modulation and Coding Scheme (MCS); par. 0207: MCS is configured by using the RRC signaling; DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH), and wherein each of the multiple configuration information is associated with a certain parameter set index (see pars. 0088-0089; par. 0126; and par. 0143: the first UL grant may include DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH. Also, the first UL grant may include DCI indicating the HARQ process ID. Namely, the first UL grant may be used for scheduling of more than two symbols (1.e., a subframe, a slot, a sub-slot (1.e., mini-slot), and/or a symbol) of PUSCH. For example, the first UL grant may be used for dynamically scheduling of the PUSCH (e.g., dynamically PUSCH scheduling of e€MBB data transmission)), wherein the waveform information, included in each of the multiple configuration information, indicates a DFT spread OFDM (DFT-S-OFDM) to the PUSCH of a plurality of types (see pars. 0025-0026 and pars. 0274-0277: In the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted. There may be multiple types of UL data transmissions without grant, Type 1, Type 2, and Type 3), and wherein the plurality of types comprises a transmission of a type 1 based on the RRC configuration, and a transmission of a type 2 based on PDCCH (see par. 0274 and par. 0277: Type 1 RRC configuration. The first repetition configuration may specify the number of repetitions K for PUSCH transmissions based on the above-described Type 1 UL transmission. The first repetition configuration may be contained the configuration message (i.e. information element) for Type 1 UL transmission. The second repetition configuration may specify the number of repetitions K′ for PUSCH scheduled by UL grant (e.g. a certain DCI format on PDCCH with CRC scrambled by C-RNTI). The number of repetitions K′ may also apply to PUSCH transmissions based on the above-described Type 2 UL transmission. The second repetition configuration may not be contained the configuration message (i.e. information element) for either Type 1 or Type 2 UL transmission).
Regarding claim 18, Ying et al. teach a base station comprising a transmitter that transmits Radio Resource Control (RRC) configuration including multiple configuration information used for Physical Uplink Shared Channel (PUSCH) transmission without reception of an uplink grant for scheduling (see pars. 0190-0192: The gNB may configure the PUSCH transmission with the activation or the without the activation; the UE may perform the PUSCH initial transmission ( without the activation) based on the RRC configuration being received; the UE is configured with the grant-free UL transmission (which may be referred as the UL transmission without the grant)); and a processor that controls reception of a PUSCH that is transmitted based on at least one of the multiple configuration information (see par. 0191: The gNB may configure the PUSCH transmission with the activation or the without the activation), wherein each of the multiple configuration information is a parameter set that includes waveform information, including one or more types of waveform (see par. 0220 and pars. 0225-0226: the OFDM access scheme with cyclic prefix (CP) may be employed, which may be also referred to as CP-OFDM and in the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA ) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted), and Modulation and Coding Scheme (MCS) information (see par. 0073; pars. 0088- 0089; par. 0126; and par. 0143: The resource configuration includes Modulation and Coding Scheme (MCS); par. 0207: MCS is configured by using the RRC signaling; DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH), and wherein each of the multiple configuration information is associated with a certain parameter set index (see
pars. 0088-0089; par. 0126; and par. 0143: the first UL grant may include DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH. Also, the first UL grant may include DCI indicating the HARQ process ID. Namely, the first UL grant may be used for scheduling of more than two symbols (i.e., a subframe, a slot, a sub-slot (i-e., mini-slot), and/or a symbol) of PUSCH. For example, the first UL grant may be used for dynamically scheduling of the PUSCH (e.g., dynamically PUSCH scheduling of e€MBB data transmission)), wherein the waveform information, included in each of the multiple configuration information, indicates a DFT spread OFDM (DFT-S-OFDM) to the PUSCH of a plurality of types (see pars. 0025-0026 and pars. 0274-0277: In the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted. There may be multiple types of UL data transmissions without grant, Type 1, Type 2, and Type 3), and wherein the plurality of types comprises a transmission of a type 1 based on the RRC configuration, and a transmission of a type 2 based on PDCCH (see par. 0274 and par. 0277: Type 1 RRC configuration. The first repetition configuration may specify the number of repetitions K for PUSCH transmissions based on the above-described Type 1 UL transmission. The first repetition configuration may be contained the configuration message (i.e. information element) for Type 1 UL transmission. The second repetition configuration may specify the number of repetitions K′ for PUSCH scheduled by UL grant (e.g. a certain DCI format on PDCCH with CRC scrambled by C-RNTI). The number of repetitions K′ may also apply to PUSCH transmissions based on the above-described Type 2 UL transmission. The second repetition configuration may not be contained the configuration message (i.e. information element) for either Type 1 or Type 2 UL transmission).
	Regarding claim 19, Ying et al. teach a system comprising: a base station and a terminal (see par. 0191: the gNB and the UE), wherein the base station comprises: a transmitter that transmits Radio Resource Control (RRC) configuration including multiple configuration information used for Physical Uplink Shared Channel (PUSCH) transmission without reception of an uplink grant for scheduling (see explanation in claim 18 above); and a first processor that controls reception of a PUSCH that is transmitted based on at least one of the multiple configuration information (see explanation in claim 18 above), wherein the terminal comprises: a receiver that receives the RRC configuration (see explanation in claim 13 above); and a second processor that controls the PUSCH transmission based on at least one of the multiple configuration information (see explanation in claim 13 above); and wherein each of the multiple configuration information is a parameter set that includes waveform information, including one or more types of waveform (see par. 0220 and pars. 0225-0226: the OFDM access scheme with cyclic prefix (CP) may be employed, which may be also referred to as CP-OFDM and in the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC- FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the
like may be transmitted), and Modulation and Coding Scheme (MCS) information (see par. 0073; pars. 0088-0089; par. 0126; and par. 0143: The resource configuration includes Modulation and Coding Scheme (MCS); par. 0207: MCS is configured by using the RRC signaling; DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH), and wherein each of the multiple configuration information is associated with a certain parameter set index (see pars. 0088-0089; par. 0126; and par. 0143: the first UL grant may include DCI indicating a starting position(s) of a time resource of the PUSCH and/or DCI indicating an ending positions(s) of time resource of the PUSCH. Also, the first UL grant may include DCI indicating the HARQ process ID. Namely, the first UL grant may be used for scheduling of more than two symbols (1.e., a subframe, a slot, a sub-slot (1.e., mini-slot), and/or a symbol) of PUSCH. For example, the first UL grant may be used for dynamically scheduling of the PUSCH (e.g., dynamically PUSCH scheduling of eMBB data transmission)), wherein the waveform information, included in each of the multiple configuration information, indicates a DFT spread OFDM (DFT-S-OFDM) to the PUSCH of a plurality of types (see pars. 0025-0026 and pars. 0274-0277: In the uplink, in addition to CP-OFDM, a Single-Carrier Frequency Division Multiple Access (SC-FDMA) access scheme may be employed, which is also referred to as Discrete Fourier Transform-Spreading OFDM (DFT-S-OFDM). In the uplink, PUCCH, PUSCH, PRACH and the like may be transmitted. There may be multiple types of UL data transmissions without grant, Type 1, Type 2, and Type 3), and wherein the plurality of types comprises a transmission of a type 1 based on the RRC configuration, and a transmission of a type 2 based on PDCCH (see par. 0274 and par. 0277: Type 1 RRC configuration. The first repetition configuration may specify the number of repetitions K for PUSCH transmissions based on the above-described Type 1 UL transmission. The first repetition configuration may be contained the configuration message (i.e. information element) for Type 1 UL transmission. The second repetition configuration may specify the number of repetitions K′ for PUSCH scheduled by UL grant (e.g. a certain DCI format on PDCCH with CRC scrambled by C-RNTI). The number of repetitions K′ may also apply to PUSCH transmissions based on the above-described Type 2 UL transmission. The second repetition configuration may not be contained the configuration message (i.e. information element) for either Type 1 or Type 2 UL transmission).
Regarding claim 14, Ying et al. also teach wherein the processor determines a default value of the MCS information (see par. 0210: the UE modifies the MCS for the PUSCH transmission (e.g., the UL transmission without the grant) based on the value(s) of MCS field).
Regarding claim 16, Ying et al. also teach wherein the processor autonomously determines information to apply to the PUSCH transmission among the multiple configuration information (see par. 0192).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643